UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 7, 2010 OPHTHALMIC IMAGING SYSTEMS (Exact Name of Registrant as Specified in its Charter) California 1-11140 94-3035367 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 221 Lathrop Way, Suite I Sacramento, California (Address of Principal Executive) (Zip Code) (Registrant's telephone number, including area code): (916) 646-2020 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure On December 7, 2010, the Registrant issued the press release attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release of the Registrant dated December 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 8, 2010 OPHTHALMIC IMAGING SYSTEMS By: /s/ Ariel Shenhar Name: Ariel Shenhar Title: Chief Financial Officer
